Issuer Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-190038 October 17, 2013 Barclays Bank PLC Performance Securities Linked to the Russell 2000 ® Index with a term of 3 years Investment Description The Performance Securities (the “Securities”) are unsubordinated and unsecured debt obligations issued by Barclays Bank PLC (the “Issuer”) linked to the performance of the Russell 2000 ® Index (the “Index”). If the Index Return is positive, the Issuer will repay your principal amount at maturity plus pay a return equal to the Index Return multiplied by the Participation Rate, which will be set on the Trade Date and is expected to be between 120% and 125%. If the Index Return is zero, the Issuer repays your full principal amount at maturity, with no return on your investment. If the Index Return is negative, the Issuer will repay less than the full principal amount, if anything, resulting in a loss that is proportionate to the negative Index Return. Investing in the Securities involves significant risks. You may lose some or all of your investment. The Issuer will not pay any interest on the Securities and the stated payout on the Securities applies only at maturity. Any payment on the Securities, including any repayment of principal, is subject to the creditworthiness of the Issuer and is not, either directly or indirectly, an obligation of any third party. If the Issuer were to default on its payment obligations, you may not receive any amounts owed to you under the Securities and you could lose your entire investment. Features q Participation in Positive Index Returns: If the Index Return is positive, Barclays Bank PLC will repay your principal amount at maturity plus pay a return equal to the Index Return multiplied by the Participation Rate. If the Index Return is zero, Barclays Bank PLC will repay your principal amount at maturity. If the Index Return is negative, investors will be exposed to the full decline in the Index at maturity. q Full Downside Market Exposure: If the Index Return is negative, the Issuer will repay less than the full principal amount, if anything, resulting in a loss to investors that is proportionate to the negative Index Return. Any payment on the Securities, including any repayment of principal, is subject to the creditworthiness of the Issuer. Key Dates Trade Date 1 : •, 2013 Settlement Date: Three business days following the Trade Date. Final Valuation Date 2 : Three business days preceding the Maturity Date. Maturity Date 2 : •, 2016 (resulting in a term of approximately 3 years) 1 You and your financial advisor will agree upon the Trade Date for this offering of the Securities, subject to the approval of the Issuer. The resulting Settlement Date, Final Valuation Date and Maturity Date will be based on the selected Trade Date, as described herein and will be provided in the final pricing supplement containing the final terms of the Securities. 2 Subject to postponement in the event of a market disruption event as described under “Reference Assets — Indices — Market Disruption Events for Securities with the Reference Asset Comprised of an Index or Indices of Equity Securities” in the prospectus supplement. NOTICE TO INVESTORS: THE SECURITIES ARE SIGNIFICANTLY RISKIER THAN CONVENTIONAL DEBT INSTRUMENTS. THE ISSUER IS NOT NECESSARILY OBLIGATED TO REPAY THE FULL PRINCIPAL AMOUNT OF THE SECURITIES AT MATURITY, AND THE SECURITIES WILL HAVE DOWNSIDE MARKET RISK SIMILAR TO THE UNDERLYING INDEX. THIS MARKET RISK IS IN ADDITION TO THE CREDIT RISK INHERENT IN PURCHASING A DEBT OBLIGATION OF BARCLAYS BANK PLC. YOU SHOULD NOT PURCHASE THE SECURITIES IF YOU DO NOT UNDERSTAND OR ARE NOT COMFORTABLE WITH THE SIGNIFICANT RISKS INVOLVED IN INVESTING IN THE SECURITIES. YOU SHOULD CAREFULLY CONSIDER THE RISKS DESCRIBED UNDER “KEY RISKS” BEGINNING ON PAGE FWP-6 AND UNDER “RISK FACTORS” BEGINNING ON PAGE S-6 OF THE PROSPECTUS SUPPLEMENT AND IS-2 OF THE INDEX SUPPLEMENT BEFORE PURCHASING ANY SECURITIES. EVENTS RELATING TO ANY OF THOSE RISKS, OR OTHER RISKS AND UNCERTAINTIES, COULD ADVERSELY AFFECT THE MARKET VALUE OF, AND THE RETURN ON, YOUR SECURITIES. YOU MAY LOSE SOME OR ALL OF YOUR INITIAL INVESTMENT IN
